The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sample receiving module of claim 6 and its structural relationship with the reaction zone/first and second testing regions of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims 5-25 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 5 it is not clear if the fluid flow barrier and/or testing regions have any particular structural relationships and/or structural requirements.  For example, is the fluid flow barrier part of the paper strip, on a surface of the paper strip or some combination thereof?  Is the fluid flow barrier an absolute barrier or one that might dissolve after a certain time to allow fluid flow between the testing regions?  Is the fluid flow barrier one that directs the fluid to the testing regions or is it one that defines the testing regions?  With respect to claim 6, the structure is not clear.  The sample receiving module is arranged to receive the sample and transport it to a reaction zone for testing, the reaction zone comprises a first testing region and a second testing region separated from the first testing region and the first and second testing regions are 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 2 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 6, the sample is not a positively recited element of the claim.  Thus its further definition in claim 22 fails to further limit the structure of the apparatus of claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erickson (US 2016/0080548).  With respect to claim 1 Erickson discloses paper test strips having a plurality of reaction zones for determining different metabolites by specific enzymatic reactions taking place in the different reaction regions (see at least figure 7A and paragraph [0113]).  pH can also be measured, specifically by employing several reaction regions which produce different color changes based on the actual pH value (see at least figure 6 and paragraph [0112]).  The color change is then measured with a CMOS camera (see at least paragraph [0151]).  The sample is a biological sample fluid, e.g. sweat, saliva or blood.  The test strip is disposable and comprises also calibration sections (see at least paragraph [0135]).  Therefore the device of Erickson has all the features of present claim 1.  With respect to claims 2 and 4 the color-changing strip is disposed over the CMOS camera sensor array for measurement (see at least figures 4A-4C).  When the strip is disposed on the CMOS camera, specifically the testing regions are disposed on it (see at least paragraph [0133]).  With respect to claims 3 and 5, the testing and calibration regions are integrally formed in the strip and are separated such that fluid flow is hindered between the different regions (see at least figures 4A-4C and 6 which show the test regions surrounded by regions with no reagent).  With respect to claims 23-24, figures 1 and 2A describe methods of using the device of Erickson including applying a sample to the paper strip, transporting it to the reaction zone and measuring the result.  Figure 11A shows how that happens for at least one of the metabolites.  Since claim 1 is anticipated by Erickson and teaches a method using the device described by Erickson in which a light is used to illuminate the reaction zone for measurement of the metabolites, claims 23 and 24 are also anticipated.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
Claims 6, 8-13 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter (US 2004/0022677) in view of Sayler (US 6,673,596).  In the patent publication Wohlstadter teaches an apparatus for detecting metabolites in a biological sample (see paragraph [0663] teaching samples including cells and cell-derived products, blood, serum, plasma, sweat, urine, saliva and others with analytes including cellular metabolites, steroids, vitamins, amino acids, sugars, lectins and others), the apparatus comprising: a sample receiving module arranged to receive the biological sample and transport it to a reaction zone for testing, wherein the reaction zone comprises a first testing region and a second testing region spatially separated from the first testing region, wherein properties of the first testing region and the second testing region are affected by the presence of metabolites to be detected (see figure 17 and its associated discussion in paragraphs [0502]-[0503] teaching that the reader 1700 includes a photodetector 1706, optics 1708, multi-well assay plate 1710, plate alignment mechanism 1712, plate transport mechanism 1716, computer 1726, data and network connections 1730, indicators 1732, reagent handler 1734, one or more plate stackers 1736, robotics 1738, and plate carrier 1740 and that the robotic and/or computer systems are adapted to perform one or more of the following functions: i) moving assay modules; ii) shaking the assay modules (and assay contents therein); iii) storing plates (e.g., refrigeration unit); iv) liquid or reagent handling (e.g., mixing reagents); and v) .  
In the patent Sayler teaches a biosensor apparatus that detects selected analytes in fluids including a bioreporter that has been engineered to be responsive to the target analyte (e.g., glucose, glucagons, or insulin).  Exposure of the bioreporter to the target substance causes the response element to produce a luminescent response that is detected and quantitated.  In illustrative embodiments, the bioreporter device is encapsulated on an integrated circuit that is capable of detecting the emitted light, processing the resultant signal, and then remotely reporting the results.  Column 2, lines 57-64 teach that there is a need for the development of a small implantable monolithic (i.e. containing both biological and electrical components constructed on a single substrate layer) bioelectronic monitor that is durable, inexpensive, wireless.  Column 3, lines 29-42 teach that the device comprises a bioreporter that is operably positioned above a substrate on an integrated circuit that is contained within a biocompatible container.  The bioreporter is capable of metabolizing the target analyte and emits light consequent to this metabolism when in contact with the analyte.  The device further comprises a sensor closely positioned to the integrated circuit that detects the emitted light and generates an electrical signal in proportion to the amount of light generated by the bioreporter.  Column 3, lines 43-48 teach that the biocompatible container may be silicon nitride, silicon oxide, or a 
With respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the multiwall structure of Wohlstadter on the CMOS imaging detector in a manner such as taught by Sayler because of the need/desire to reduce the size of such devices as taught by Sayler to allow for applications such as implantation and because Saylor has shown that the photodetectors can be combined with a microwell structure to measure luminescent signals.  With respect to claim 8, the first testing region of Wohlstadter would have been sensitive to a first metabolite, and the second testing region would have been sensitive to a second metabolite, whereby the separate signals are indicative of the presence of the first metabolite and second metabolite respectively.  With respect to claim 9, paragraph [0792] of Wohlstadter teaches that the microtiter plates may have wells which contain controls (positive and/or negative), known calibrators with specific concentrations and the like.  .  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter in view of Sayler as applied to claim 6 above, and further in view of Fan (US 2015/0299784).  With respect to claim 7, paragraphs [0131]-[0132] of Wohlstadter teach that the multiwell plate is preferably a unitary molded structure made from rigid thermoplastic material such as polystyrene, polyethylene or polypropylene such as polystyrene blended with High Impact Polystyrene (HIPS) to reduce the brittleness of the material.  Different colored materials may be used to improve the results of certain ECL measurement processes.  It is preferable to use a material that does not transmit light so as to prevent cross-talk between wells.  An opaque black .  
In the patent publication Fan teaches a massively parallel analysis using supports that may take a variety of forms as outlined in paragraph [0139] in which it may be desirable to physically separate synthesis regions for different compounds with, for example, wells or the like.  Solid supports may include microwell plates, multiwell plates or an array of pits or nanoliter wells in flat surfaces.  Paragraph [0186] teaches that microwell arrays may be fabricated from any of a number of substrate materials known to those of skill in the art, where the choice of material typically depends on the choice of fabrication technique, and vice versa.  Examples of suitable materials include, but are not limited to, silicon, fused-silica, glass, polymers (e.g., agarose, gelatin, hydrogels, polydimethylsiloxane (PDMS; elastomer), polymethylmethacrylate (PMMA), polycarbonate (PC), polypropylene (PP), polyethylene (PE), high density polyethylene (HDPE), polyimide, cyclic olefin polymers (COP), cyclic olefin copolymers (COC), polyethylene terephthalate (PET), and epoxy resins).  
With respect to claim 7, it would have been obvious to one of ordinary skill in the art at the time the application was filed to select a material for the walls of the Wohlstadter multiwell array such as an epoxy resin which Fan teaches as a known alternative to other polymers because of the ability of one of skill in the art to select such materials based on the fabrication technique chosen as taught by Fan.  
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter in view of Sayler as applied to claim 6 above, and further in view of Hafliger or Sawada.  Wohlstadter does not teach that the CMOS-based sensor unit has multiple sensing modalities, and comprises a substrate having a first sensing element and a second sensing element fabricated thereon.  
In the paper Hafliger teaches a combined optical and chemical asynchronous event 92×92 pixel pixel array.  The optical pixels employ PN junctions as photodiodes, while the chemical 
In the paper Sawada teaches a sensor device, comprised of fused photo-sensors and ion-sensors.  The described prototype device was successfully fabricated using a CMOS process.  In the proposed device, a photo-sensor and an ion-sensor are fused in the same pixel, enabling the photo-signal and the ion concentration density to be detected simultaneously in the same sensing area.  Therefore, the relationship between light distribution and ion distribution can be clarified by using this novel sensor array.  The dependence of the photo-sensing region on the power of the input-light was measured.  It was found that the output signal is proportional to the input-light power, and is not influenced by the pH value of the solution.  The dependence of the output signal on the pH was also investigated, and it was found that it was not influenced by the light intensity.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the multiple sensing modalities described by Hafliger or Sawada in the Wohlstadter device as modified by Sayler because of the ability to measure both electrical and optical parameters of the array of samples as taught by both Hafliger and Sawada.  
Claims 1-5 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson as applied to claims 1-5 and 23-24 above, and further in view of Whitesides (US 2009/0298191) or Yu (US 2003/0104510).  Erickson does not teach other formats for the paper strip in which the test regions are separated from each other.  
In the patent publication Whitesides teaches lateral flow and flowthrough bioassay devices based on a patterned porous media capable of transporting fluids by capillary action and methods of using these devices to measure analytes.  An assay device includes a porous, hydrophilic medium; a fluid impervious barrier comprising polymerized photoresist, the barrier substantially permeating the thickness of the porous, hydrophilic medium and defining a boundary of an assay region within the porous, hydrophilic medium; and an assay reagent in the assay region (see at least the abstract and paragraphs [0007]-[0008]).  Paragraph [0009] additionally teaches that the barrier defines a boundary, within the porous, hydrophilic medium, 
In the patent publication Yu teaches test strips and methods for their manufacture and use in the determination of the concentration of at least one analyte in a physiological sample.  The test strips have a plurality of reaction zones defined by a hydrophobic barrier.  The reagent compositions present in each reaction zone may be the same or different.  In addition, each reaction zone may have a separate fluid channel, or two or more of the reaction zones may have separate channels that merge into a single channel.  In use, sample is applied to a test strip, a signal is detected and then related to the amount of analyte in the sample (see paragraph [0007]).  Paragraph [0003] teaches that analyte concentration determination with a test strip often is based on the production of hydrogen peroxide and the subsequent detection thereof.  Analyte concentrations that may be determined using such assays include: cholesterol, triglycerides, glucose, ethanol and lactic acid (metabolites).  For example, glucose is quantitated using such assays by first oxidizing glucose with glucose oxidase to produce gluconic acid and hydrogen peroxide in a reaction area or zone of the test strip.  The resultant hydrogen peroxide, in conjunction with a peroxidase, causes the conversion of one or more organic substrates, i.e., an indicator, into a chromogenic product, which product is then detected and related to the glucose concentration in the initial sample.  Paragraph [0004] teaches that the test strip for determining analyte concentration may be configured to include more than one reaction areas or zones, where the reaction areas include the one or more testing or reaction reagents necessary for analyte determination.  Thus, it will be apparent that in multi reaction area test strips it is important to segregate the reaction areas from each other so as not to contaminate the separate areas, for example with reagents or even final product from other reaction areas.  This is particularly important if the reaction areas have different reagents or different concentrations of the same reagents.  Paragraph [0021] teaches that any convenient testing system or signal producing system may be used.  The particular system will depend on a variety of factors such as the analyte of interest, the type of assay system used, i.e., colorimetric, electrochemical, radiometric, and the like.  Paragraphs [0023]-[0024] teach a variety of enzymes used for analysis of glucose, cholesterol, alcohols and lactate.  Paragraph [0028] teaches the use of compounds producing a 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate reagents such as taught by Whitesides or Yu having colorimetric and/or luminescent responses into the Erickson device and method and use other channel configurations such as taught by Whitesides or Yu in the Erickson device because of their known use in similar test devices and the ability to measure multiple analytes with a single device as taught by Whitesides or Yu.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is related to paper strip devices, CMOS detection devices and microwell devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797